Citation Nr: 0906446	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  05-02 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a left foot disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The Veteran had active duty from June 1975 to June 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  In January 2008, the Board remanded for further 
development.  


FINDINGS OF FACT

1.  By a June 2008 rating decision, the RO granted service 
connection for symptomatic pes planus of the bilateral feet 
with status post fusion surgery of the left foot and assigned 
a 10 percent disability rating, effective October 2003.  

2.  To date, the Veteran has not filed a notice of 
disagreement regarding the effective date assigned to the 
grant of service connection for symptomatic pes planus of the 
bilateral feet with status post fusion surgery of the left 
foot or the initial rating awarded for this disability.  


CONCLUSION OF LAW

As there remains no issue of controversy, the Board has no 
jurisdiction to adjudicate the merits of a claim for service 
connection for a left foot disability.  38 U.S.C.A. §§ 7104, 
7105 (West 2002); 38 C.F.R. §§ 19.7, 20.101, 20.302, 20.1103, 
20.1405 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to 38 U.S.C.A. § 7105(d)(5), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed. While the Board must 
construe such arguments in a liberal manner for purposes of 
determining whether they raise issues on appeal, any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed may be dismissed.  Id.

Here, the Veteran perfected an appeal of the RO's denial of 
her claim of service connection for a left foot disability.  
Pursuant to the Board's January 2008 Remand, the Veteran was 
afforded an examination.  Subsequently, in a June 2008 rating 
decision, the RO granted service connection for symptomatic 
pes planus of the bilateral feet with status post fusion 
surgery of the left foot and assigned a 10 percent rating, 
effective from October 2003.  Following the grant of service 
connection, the RO prematurely issued a Supplemental 
Statement of the Case (SSOC) in June 2008 and, in so doing, 
indicated that the document was prepared because the rating 
awarded "is not the maximum under the diagnostic code for 
this disability."  

The Board notes, however, that to date, the Veteran has not 
disagreed with the effective date assigned to the grant of 
service connection for symptomatic pes planus of the 
bilateral feet with status post fusion surgery of the left 
foot or the initial rating awarded for this disability.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (noting that 
a notice of disagreement must be filed within one year of the 
date of mailing of the notification of a rating decision, and 
a substantive appeal must be filed within the remainder of 
that year or within 60 days of the mailing of the statement 
of the case, whichever is later).  Indeed, in its Informal 
Hearing Presentation, the Veteran's representative presented 
argument as to the issue of service connection for 
symptomatic pes planus of the bilateral feet with status post 
fusion surgery of the left foot, a claim which, as the Board 
has discussed herein, has already been granted.  

Accordingly, as service connection for a left foot disability 
has been granted and the Veteran has not disagreed with the 
initial rating or effective date assigned thereto, no 
justifiable case or controversy (e.g., allegation of error of 
fact or law) remains.  38 U.S.C.A. §§ 7104, 7105(d)(5); 38 
C.F.R. §§ 19.7, 20.101, 20.1405(g).  As such, the Board is 
without jurisdiction to review the issue of entitlement to 
service connection for a left foot disability-because the 
claim has already been allowed.  The appeal is, therefore, 
moot and must be dismissed.  


ORDER

The appeal is dismissed.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


